                   IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                     MISC. 3:19MC


IN RE:                MANDATORY TRAINING FOR ALL CJA PANEL
                      ATTORNEYS REGARDING USING EVOUCHER FOR SERVICE
                      PROVIDER FUNDING MATTERS




       THIS MATTER is before the Court as an effort to increase the ease and efficiency of

obtaining funding for CJA cases. This Court has decided to begin using eVoucher, rather than

CM/ECF, for all funding matters regarding service providers beginning October 1, 2019. This

will apply to all cases; budgeted and non-budgeted.

       IT IS ORDERED that all CJA Panel Attorneys (including CJA Training Panel

Attorneys) attend mandatory training that will be sponsored by the Federal Public Defender’s

office and the District Court. Training will be taught by Larry Dash, Fourth Circuit Case

Budgeting Attorney. Two training sessions will be available in Charlotte on September 25, 2019

at 11:00 a.m. and 5:00 p.m. One training session will be available in Asheville on September 26,

2019 at 12:00 P.M. Locations will be announced shortly.

         Please register for your chosen date and time by emailing NCWCJAAdmin@fd.org. The

Federal Public Defender’s office has requested one (1) hour of technology training CLE credit

from the North Carolina State Bar for this mandatory training.
       This training is mandatory. Panel members who fail to complete the training will not

receive additional cases until this training is completed. If a CJA Panel Attorney is unable to

attend for a valid reason (such as trial or secured leave), please email Federal Defender Tony

Martinez (Anthony_Martinez@fd.org) by close of business on September 20, 2019.for

permission to complete the training at a later time.




                                                       Frank D. Whitney
                                                       Chief United States District Judge
